DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 15 March 2022, regarding the Sage Science, Inc., et al. application.

Claims 15-26 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 March 2022, has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

The term “high-molecular-weight (HMW) DNA” in each of claims 15 and 26 is a relative term which renders the claim indefinite. The term “high-molecular-weight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the instant specification does state "very large DNA molecules [are] 10kb up to low single megabase pairs (mb)" ([0008]), and "'large' here meaning from 5000 bp up to mid-single megabase pairs in length" ([0035]), there is no explicit definition provided for the term "high-molecular-weight DNA". All other pending claims ultimately depend from claim 15, and are rejected for the same reason. Claim 23 recites a limitation of a particular and supported size for high-molecular-weight DNA, which would, if incorporated into the independent claims, would obviate this rejection.

Response to Arguments
Applicants’ arguments filed 15 March 2022, have been fully considered but they are not persuasive. In response to the 35 USC 112 rejections to the claim limitations, Applicants have asserted that high-molecular-weight (HMW) DNA is “DNA greater than a certain number of base pairs”.  This is an ambiguous definition; there is no means to determine what the value of the “certain number can be DNA of greater than mid-single megabase pairs in length” (emphasis added).  This is not explicitly stated in the pointed to paragraph, and does not clearly set forth a definition for the term “HMW DNA”.  The meaning of the term of degree cannot be ascertained by one of ordinary skill in the art when reading the disclosure, as no value is set forth as to what constitutes HMW DNA, thus the metes and bounds of the instant claim limitation are unclear.
Claim 23 recites a limitation of a particular and supported size for high-molecular-weight DNA, which would, if incorporated into the independent claims, would obviate this rejection.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
25 March 2022